             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

MARK AMOS BARKER                                            PLAINTIFF
ADC#139988

v.                       No. 3:18-cv-137-DPM-JTR

RONNIE COLEMAN, Jail Administrator,
Crittenden County Jail; WILLIAM, Officer,
Crittenden County Jail; and MANDY
CHILDRESS, Nurse, Crittenden County Jail                 DEFENDANTS

                                  ORDER
       On de novo review, the Court partly adopts and partly declines the
recommendation, NQ 52, and sustains the Defendants' objections, NQ 53.
FED.   R. CIV. P. 72(b)(3).   Barker says that he submitted a grievance
about the July 21st assault. NQ 40 at 2, 3 & 5. But that statement isn't
signed, dated, and certified as true and correct under penalty of
perjury. The Court therefore can't consider it in deciding the motion
for summary judgment. Zubrod v. Hoch, 907 F.3d 568, 574-75 (8th Cir.
2018).    The Court understands the Magistrate Judge's skepticism
about the jail's recordkeeping;       it is plausible that Barker filed a
grievance that the jail lost. But proof must be met with proof at the
summary judgment stage.          And without a sworn statement from
Barker, there is no genuine issue of material fact on exhaustion.
Defendants' motion for partial summary judgment, NQ 35, is therefore
granted. Barker's failure to protect claim and denial of medical care
claim related to the May 24th alleged assault go forward. All other
claims are dismissed without prejudice for failure to exhaust.
      So Ordered.

                                                 f
                                 D .P. Marshall Jr.
                                 United States District Judge




                                 -2-
